Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgement has been made of applicant’s claim for priority under 35 USC 119 (a-d).  The certified copy has been filed on 6/19/2020.

Information Disclosure Statement
The Information Disclosure Statement (IDS) filed 6/20/2020 has been placed in the application file and the information referred to therein has been considered.

Drawings
	The drawings received 6/2/2020 are acceptable for examination purposes.

Claim Rejections - 35 USC § 112
The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-4 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  
Regarding claim 1, it is unclear as to what the relationship is between the coating and “a layer having a higher Ti concentration”.  
It is further unclear as to what is the relationship between the coating and “than a Ti concentration at a depth of 500 nm from the surface is formed”.
Clarification is required.

Regarding claim 3, it states “Ti contained in the titanium-containing compound of the coating.”  How is this related to “a Ti concentration at a depth of 500 nm from the surface is formed” recited in claim 1?  

Pertinent Art
Kawasato (US 2008/0131780) – A high Ti concentration is disposed on the surface of positive active material.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA KYUNG SOO WALLS whose telephone number is (571)272-8699.  The examiner can normally be reached on M-F until 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached at 571-270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CYNTHIA K WALLS/           Primary Examiner, Art Unit 1724